Contact: Investors: Progenics Pharmaceuticals, Inc. Richard W. Krawiec, Ph.D. Vice President, Corporate Affairs (914) 789-2814 krawiecr@progenics.com Dory A. Kurowski Associate Director, Corporate Affairs (914) 789-2818 dkurowski@progenics.com Media: WeissComm Partners Aline Schimmel (312) 646-6295 PROGENICS ANNOUNCES THIRD QUARTER 2009 FINANCIAL RESULTS Tarrytown, NY, November 9, 2009 – Progenics Pharmaceuticals, Inc. (Nasdaq: PGNX) today announced its results of operations for the third quarter and nine months ended September 30, Financial Results Net loss for the third quarter of 2009 was $13.0 million or $0.41, basic and diluted, per share, compared to $12.2 million or $0.40, basic and diluted, per share in the third quarter of 2008. Net loss for the nine months ended September 30, 2009 was $30.0 million or $0.97, basic and diluted, per share, compared to a net loss of $30.1 million or $1.00, basic and diluted, per share for the first nine months of 2008. Revenues for the third quarter of 2009 totaled $5.4 million, compared to $17.5 million for the same period of 2008, reflecting a decrease in reimbursement revenue from
